ORDER

PER CURIAM.
Wayne Jones (Appellant) appeals from the motion court’s judgment denying his motion for post-conviction relief under *298Rule 29.151 without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k); Burston v. State, 343 S.W.3d 691, 693 (Mo.App.E.D.2011). Appellant was not entitled to an evidentiary hearing because he did not plead facts, unrefuted by the record, warranting relief. Webb v. State, 334 S.W.3d 126, 128 (Mo. banc 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2012, unless otherwise indicated.